Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Request for Continued Examination
The request filed on 12/15/2021 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/647,321 is acceptable and a RCE has been established. An action on the RCE follows.

This communication is in response to applicant’s 12/15/2021 amendment/responses in the application of BALDEMAIR et al. for “CODE-RATE-DEPENDENT MODULATION TECHNIQUES” filed 03/13/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 53-72 are now pending. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


53, 56-57, 59, 62-63, 65, 68-69, 71-72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GAAL et al. (US 2009/0279493 A1), hereinafter GAAL.
Regarding claim 53, GAAL discloses a method, performed by a wireless device (see mobile terminal 1202, figure 12 or transmitter, see figure 14), of selecting a modulation technique for transmitting data across a physical uplink control channel, the method comprising: 
encoding the data to be transmitted across the physical uplink control channel (the ACK/NACK over PUCCH, see ¶ 0038, the data processor 1414 can format, encode, traffic data, see ¶ 0067); 
determining a characteristic of the data or of the physical uplink control channel, the characteristic of the data or of the physical uplink control channel comprising a code rate (in the specific examples of PUCCH formats 0 and 1, PUCCH format 0 can provide a code rate of (8, 1) for ACK/NACK and/or other suitable information using BPSK modulation, and PUCCH format 1 can provide a code rate of (16, 2) for ACK/NACK and/or other appropriate information using QPSK modulation. In one example, PUCCH format 0 can be utilized for ACK information corresponding to a single stream, while PUCCH format 1 can be utilized for ACK information corresponding to two streams (e.g., associated with a multiple-input multiple-output (MIMO) transmission utilizing two MIMO codewords) see ¶ 0038-0040); 
selecting a first or second modulation technique in response to the code rate, the first modulation technique being one of Binary Phase Shift Keying (BPSK) and pi/2 BPSK and the second modulation technique being Quadrature Phase Shift Keying see ¶ 0038-0040); and 
generating modulation symbols from the encoded data using the selected modulation technique (modulation symbol for transmission using the selected modulation technique, see ¶ 0040, 0067)
Regarding claim 56, GAAL discloses the characteristic of the data or of the physical uplink control channel comprises one or more of a channel bandwidth, a channel length, a number of channel modulation symbols, a number of channel resource elements used for the data, a number of symbols carrying the data transmission, the type of signaling in the data to be transmitted, and one of a size of the data to be transmitted and the number of coded bits to be transmitted (determining PUCCH format 0 or 1,  where the PUCCH format 0 can utilized for ACK information corresponding to a single stream, while PUCCH format 1 can utilized for ACK information corresponding to two streams, see ¶ 0039, 0040 and figure 3).
GAAL inherently discloses one or more predetermined tables map a modulation technique to transmission payload size (inherent feature:  the modulation scheme is selected based on the size of control bit per subframe: where BPSK is selected if one control bit per subframe, and the QPSK is selected if two control bits per subframe, see ¶ 0039).  
Regarding claim 59, GAAL discloses a wireless device operative in a wireless communication network and further operative to select a modulation technique for transmitting data across a physical uplink control channel, the wireless device comprising: 
a transceiver; processing circuitry operatively connected to the transceiver, and adapted to: 
encode the data to be transmitted across the physical uplink control channel (the ACK/NACK over PUCCH, see ¶ 0038, the data processor 1414 can format, encode, traffic data, see ¶ 0067); 
determine a characteristic of the data or of the physical uplink control channel, the characteristic of the data or of the physical uplink control channel comprising a code rate (in the specific examples of PUCCH formats 0 and 1, PUCCH format 0 can provide a code rate of (8, 1) for ACK/NACK and/or other suitable information using BPSK modulation, and PUCCH format 1 can provide a code rate of (16, 2) for ACK/NACK and/or other appropriate information using QPSK modulation. In one example, PUCCH format 0 can be utilized for ACK information corresponding to a single stream, while PUCCH format 1 can be utilized for ACK information corresponding to two streams see ¶ 0038-0040); 
select a first or second modulation technique in response to the code rate, the first modulation technique being one of Binary Phase Shift Keying (BPSK) and pi/2 BPSK and the second modulation technique being Quadrature Phase Shift Keying (QPSK) (in the specific examples of PUCCH formats 0 and 1, PUCCH format 0 can provide a code rate of (8, 1) for ACK/NACK and/or other suitable information using BPSK modulation, and PUCCH format 1 can provide a code rate of (16, 2) for ACK/NACK and/or other appropriate information using QPSK modulation. In one example, PUCCH format 0 can be utilized for ACK information corresponding to a single stream, while PUCCH format 1 can be utilized for ACK information corresponding to two streams (e.g., associated with a multiple-input multiple-output (MIMO) transmission utilizing two MIMO codewords) see ¶ 0038-0040); and 
generate modulation symbols from the encoded data using the selected modulation technique (modulation symbol for transmission using the selected modulation technique, see ¶ 0040, 0067).

Regarding claim 62, GAAL discloses the characteristic of the data or of the physical uplink control channel comprises one or more of a channel bandwidth, a channel length, a number of channel modulation symbols, a number of channel resource elements used for the data, a number of symbols carrying the data transmission, the type of signaling in the data to be transmitted, and one of a size of the data to be transmitted and the number of coded bits to be transmitted (determining 
Regarding claim 63, GAAL inherently discloses one or more predetermined tables map a modulation technique to transmission payload size (inherent feature:  the modulation scheme is selected based on the size of control bit per subframe: where BPSK is selected if one control bit per subframe, and the QPSK is selected if two control bits per subframe, see ¶ 0039).  
Regarding claim 65, GAAL inherently discloses a method performed by a base station of receiving a data transmitted across a physical uplink control channel, the method comprising: 
receiving a signal transmitted by a wireless device on the physical uplink control channel (receiving ACK/NACK over PUCCH  from the terminal at base station, see ¶ 0039, 0040, 0061 and figure 11); 
determining a characteristic of the data transmitted or of the physical uplink control channel, the characteristic of the data or of the physical uplink control channel comprising a code rate (the reported CSI can then be provided to processor 1430 and
used to determine data rates as well as coding and modulation schemes to be used for
one or more data streams, see ¶ 0071);

see ¶ 0067); and 
demodulating data in the received signal using the selected modulation technique (the Base Station or BS demodulate the received signal e.g. PUCCH by the demodulator (Demod) 1112, see figure 11 and ¶ 0061)
Regarding claim 68, GAAL inherently discloses the characteristic of the data or of the physical uplink control channel comprises a number of coded bits in the data to be transmitted, and wherein if the number of coded bits is at or below the threshold, the second modulation technique is selected and if the number of coded bits is above the threshold, the first modulation technique is selected (inherent feature:  the modulation scheme is selected based on the size of control bit per subframe: where BPSK is selected if one control bit per subframe, and the QPSK is selected if two control bits per subframe, see ¶ 0039).  

GAAL inherently discloses a base station (Node B, see figure 11) operative in a wireless communication network wherein one or more wireless devices (UE 1104, see figure 11) transmit modulated data across a physical uplink control channel to the base station, comprising: 
a transceiver; processing circuitry operatively connected to the transceiver (see figure 11), and adapted to 
receive a signal transmitted by a wireless device on the physical uplink control channel (receiving ACK/NACK over PUCCH  from the terminal at base station, see ¶ 0039, 0040, 0061 and figure 11); 
determine a characteristic of the data transmitted or of the physical uplink control channel, the characteristic of the data or of the physical uplink control channel comprising a code rate (the reported CSI can then be provided to processor 1430 and
used to determine data rates as well as coding and modulation schemes to be used for
one or more data streams, see ¶ 0071); 
select a first or second modulation technique in response to the code rate, the first modulation technique being one of Binary Phase Shift Keying (BPSK) and pi/2 BPSK and the second modulation technique being Quadrature Phase Shift Keying (QPSK) (inherent feature: the transmitter system 1410, the multiplexed pilot and coded data for each data stream can be modulated (i.e., symbol mapped) based on a particular modulation scheme (e.g., BPSK, QGPK, M-PSK, or M-QAM) selected for each respective data stream in order to provide modulation symbols. In one example, data rate, coding, and modulation for each data stream can be determined by instructions performed on and/or provided by processor 1430, see ¶ 0067); and 

Regarding claim 71, GAAL discloses the characteristic of the data or of the physical uplink control channel comprises one or more of a channel bandwidth, a channel length, a number of channel modulation symbols, a number of channel resource elements used for the data, a number of symbols carrying the data transmission, the type of signaling in the data to be transmitted, and one of a size of the data to be transmitted and the number of coded bits to be transmitted (determining PUCCH format 0 or 1,  where the PUCCH format 0 can utilized for ACK information corresponding to a single stream, while PUCCH format 1 can utilized for ACK information corresponding to two streams, see ¶ 0039, 0040 and figure 3).
Regarding claim 72, GAAL inherently discloses the characteristic of the data or of the physical uplink control channel comprises a number of coded bits in the data to be transmitted, and wherein if the number of coded bits is at or below the threshold, the second modulation technique is selected and if the number of coded bits is above the threshold, the first modulation technique is selected (inherent feature:  the modulation scheme is selected based on the size of control bit per subframe: where BPSK is selected if one control bit per subframe, and the QPSK is selected if two control bits per subframe, see ¶ 0039).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-55, 60-61, 66-67, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAAL in view of FUKUOKA et al. (US 2009/0022241 A1), hereinafter FUKUOKA.
Regarding claims 54-55, 60-61, 66, 70 GAAL fails to disclose that  selecting a first or second modulation technique in response to the determined characteristic comprises comparing the determined characteristic to a threshold value, and selecting the first or second modulation technique in response to the threshold comparison or a plurality of candidate threshold values is provisioned or signaled to the wireless device, and a selection of which threshold to apply is dynamically signaled to the wireless device.
In the same field of endeavor, FUKUOKA discloses that selecting BPSK or QPSK modulation for transmission data depends comparing threshold values at the transmission site (see ¶ 0038-0050, and claims 4, 5).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate FUKUOKA’s teaching in the wireless device taught by GAAL in order to adapt to a channel environment of the radio transmitted transmission signal. 

Regarding claim 67, GAAL discloses the characteristic of the data or of the physical uplink control channel comprises one or more of a channel bandwidth, a channel length, a number of channel modulation symbols, a number of channel resource elements used for the data, a number of symbols carrying the data transmission, the type of signaling in the data to be transmitted, and one of a size of the data to be transmitted and the number of coded bits to be transmitted (determining PUCCH format 0 or 1,  where the PUCCH format 0 can utilized for ACK information corresponding to a single stream, while PUCCH format 1 can utilized for ACK information corresponding to two streams, see ¶ 0039, 0040 and figure 3).

Claims 58, 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAAL in view of NISHIO et al. (US 2011/0200000 A1), hereinafter NISHIO.
Regarding claims 58 and 64, GAAL fails to disclose that the characteristic of the data or of the physical uplink control channel comprises transmit power, and wherein the first modulation technique is selected if the wireless device transmits at or near maximum transmission power, and otherwise the second modulation technique is selected.
	In the same field of endeavor, NISHIO discloses that QPSK modulation, an ACK/NACK signal is transmitted at a lower PAPR value than in BPSK modulation. That is, in QPSK modulation, the maximum transmission power can be increased more than in BPSK modulation (see 0073).
NISHIO’s teaching of using QPSK when the need to transmit control data at maximum transmission power and using BPSK modulation when lower transmission power is required in the system taught by GAAL in order to adapt to current network’s environment. 

Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. 
102 Rejection
The examiner respectfully disagrees with the applicant’s argument in pages 8-9.  The cited primary reference discloses the following in ¶ 0038-0040:
…In one example, PUCCH can be utilized to carry ACK/NACK information from terminals (e.g., UEs 120) to one or more base stations (e.g., base station 110) serving the terminals.

Example structures that can be utilized for PUCCH are illustrated in diagrams 302 and 304 in FIG. 3. By way of specific, non-limiting example, the PUCCH structures illustrated by diagrams 302 and 304 can be utilized to implement PUCCH format 1A and/or a variation thereof, which can enable a terminal and/or another device utilizing the channel to transmit one control bit per subframe utilizing Binary Phase Shift Keying (BPSK) and/or another suitable modulation scheme; PUCCH format 1B and/or a variation thereof, which can enable a terminal and/or another device utilizing the channel to transmit two control bits per subframe utilizing Quadrature Phase Shift Keying (QPSK) and/or another suitable modulation scheme; and/or any other suitable channel format… 

…Accordingly, in the specific examples of PUCCH formats 0 and 1, PUCCH format 0 can provide a code rate of (8, 1) for ACK/NACK and/or other suitable information using BPSK modulation, and PUCCH format 1 can provide a code rate of (16, 2) for ACK/NACK and/or other appropriate information using QPSK modulation. In one example, PUCCH format 0 can be utilized for ACK information corresponding to a single stream, while PUCCH format 1 can be utilized for ACK information corresponding to two streams (e.g., associated with a multiple-input multiple-output (MIMO) transmission utilizing two MIMO codewords).

As cited above, GAAL discloses the wireless device UE select the data to be transmitted (ACK/NACK) over PUCCH channel and the PUCCH format either PUCCH formats 1A, 1B, 0, or 1, where each of the PUCCH format associated with the code rate GAAL further discloses that first the traffic data must be formatted, encoded, and interleave by TX data processor 1414, then the transmitter 1410 can modulate the coded (encoded) data based on the selected particular modulation scheme e.g. BPSK, QPSK, M-PSK, or M-QAM. Therefore, GAAL disclose the claimed subject matter “selecting a modulation technique in response to a code rate,” where the coding rate response to the selected PUCCH format.  

103 Rejection
The examiner respectfully disagrees with the applicant’s argument.  The cited secondry reference FUKUOKA discloses the missing subject matter in the cited primary reference GAAL.  FUKUOKA discloses in 0038, 0039: 
…when the reception SNR is low, the transmission data is BPSK-modulated at modulating section 113, and a transmission signal is always generated from the modulated signal subjected to modulation diversity processing at a transmitting section of S/P section 133, or the like.

…when the inputted reception SNR is greater than -2 dB and less than 2 dB, determining section 112 reports to modulating section 113 so as to modulate transmission data subjected to turbo encoding processing using QPSK and generate a modulated signal, and reports to switching section 114 so as to input this generated modulated signal to S/P section 133.

As cited above, selecting the modulation schemes may also depends on the channel’s characteristic, where the channel characteristic may be further compare with predetermined thresholds for selecting a modulation scheme.   Therefore, FUKUOKA discloses the claimed subject matter “selecting the first or second modulation technique in response to the threshold comparison.”

Conclusion
Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).